Citation Nr: 0701150	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-29 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to January 28, 
2000, for the grant of a 50 percent rating for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date prior to January 28, 
2000, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran a 50 percent rating for PTSD 
and a TDIU, effective from January 28, 2000.  The veteran 
subsequently initiated an appeal of the effective dates 
assigned for these awards.  The issue of an earlier effective 
date for his TDIU award was perfected on appeal, and denied 
by the Board in July 2005.  However, in a June 2006 order, 
the U.S. Court of Appeals for Veterans Claims (Court) granted 
a joint motion to vacate the Board's July 2005 decision, and 
the appeal was remanded to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the June 2006 joint motion, the appellant's 
November 2002 notice of disagreement not only indicated a 
desire to appeal the effective date for his TDIU award, but 
also the effective date for the award of a 50 percent rating 
for his service-connected PTSD.  However, the RO's subsequent 
August 2003 Statement of the Case did not include the latter 
issue, and a Statement of the Case on that issue has to date 
not been provided the veteran.  The Court held in Manlincon 
v. West [12 Vet. App. 238 (1999)], that, when a notice of 
disagreement has been timely filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) (West 
2002).  Hence, a remand by the Board is required in order to 
afford the veteran proper appellate procedural development.  
Thereafter, the veteran must submit a timely substantive 
appeal in order for this issue to be perfected for appeal to 
the Board.  See 38 U.S.C.A. § 7105 (West 2002).  

Because this claim is inextricably intertwined with the issue 
of an effective date for the award of a TDIU, adjudication of 
the latter issue must thus be deferred pending resolution of 
the former issue on appeal.  See Harris v Derwinski, 1 Vet. 
App. 80 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a 
statement of the case regarding the issue 
of entitlement to an effective date 
earlier than January 28, 2000 for the 
award of a 50 percent rating for PTSD.  
This statement of the case should contain 
the pertinent laws and regulations 
concerning the issue on appeal.  Only if a 
timely substantive appeal is filed should 
this issue be returned to the Board.  

2.  Thereafter, the RO should again 
consider the issue of entitlement to an 
effective date earlier than January 28, 
200 for the grant of a TDIU.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, only those issues perfected on 
appeal should be returned to the Board.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



